Notice of Allowance
Response to Arguments
Applicant’s arguments filed 4/27/2022, terminal disclaimer filed 4/27/2022, and current amendments overcome the rejection of claims under U.S.C. 103 and the double patenting rejections. Therefore these rejections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11057443 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Takita et al (“Takita”, US 20190268569) in view of Petrov (“Petrov”, US 10306184) does not teach a video image processing method in a conference system, the video image processing method comprising: generating, by a first terminal, first video image data, the first terminal being constituted of a server computer for the cloud and the first terminal being communicatively coupled to at least one first additional terminal; generating, by a second terminal, second video image data, the second terminal being constituted of a server computer for the cloud and the second terminal communicatively coupled to the first terminal and at least one second additional terminal; transmitting, by the first terminal, the first video image data to the second terminal; transmitting, by the second terminal, the second video image data to the first terminal, wherein in a case where a loop avoidance function is disabled, the first video image data includes a combined video image that includes video images generated by the first terminal, the at least one first additional terminal communicatively coupled to the first terminal, the second terminal, and the at least one second additional terminal communicatively coupled to the second terminal, and in a case where the loop avoidance function is enabled, the first video image data includes a combined video image that includes video images generated by the first terminal and the at least one first additional terminal communicatively coupled to the first terminal, and omits video images generated by the second terminal and the at least one second additional terminal communicatively coupled to the second terminal such that the first video image data is transmitted to the second terminal without the video images generated by the second terminal and the at least one second additional terminal communicatively coupled to the second terminal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, Claims 1-17 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yoshida (US 9674487), Abstract - A transmission system includes a transmission terminal locally reproducing video and voice data and transmitting and receiving the video and voice data via a network; a relay apparatus transmitting the video data and voice data to another transmission terminal or the transmission terminal; and a transmission management apparatus managing a session for a single transmission terminal. Further, the transmission terminal sends a request for establishing a session for a single site to the relay apparatus via the transmission management apparatus, and the relay apparatus establishes the session for the single site related to the transmission terminal so that a connection check process is performed on the transmission terminal within the single site only.
Ivashin et al (US 7176957), Abstract - A multi-participant videoconference system incorporating a back-channel connection and a client video mixer is disclosed. The multi-participant videoconference system includes a client component and a server component. The server component provides a composite conference video signal to the client component. A region is defined in the composite conference video signal and the size and coordinates of the region are communicated to the client component by the server component over the back-channel. The client component captures local video and mixes local video into the composite conference video signal using the size and coordinates received from the server component for display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444